                                                                     rled                 r
                                                              V^f^.oiiilCrcOURTE,

UNITED STATES DISTRICT COURT
EASTERN   DISTRICT OF NEW YORK
                                                            3H00!<LYfj OFF/CI
ERIC EVANS,
                                       ■X
                                                                                    ' f
                                                                                     v_
            Petitioner,
                                                 MEMORANDUM    &   ORDER
        -against-
                                                 16-CV-5438(KAM)
THOMAS GRIFFIN and ERIC
SCHNEIDERMAN,
            f

            Respondents.
                                       •X


KIYO A. MATSUMOTO, UNITED STATES DISTRICT JUDGE:

            Eric Evans ("petitioner'') , currently incarcerated at

Green Haven Correctional Facility in the State of New York,

brings this petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254.      Petitioner challenges his conviction for first-

degree murder on the grounds that the trial court erroneously

admitted the prior testimony of two key witnesses against him,

and that these errors had a substantial and injurious effect on

the jury's verdict.        For the following reasons, the court finds

petitioner's claims are without merit and denies his petition.

                                    BACKGROUND


   I.     The Murder & Police Investigation^

            On October 3,        1999, Andrae Wright   ("the victim") was

waiting outside 570 Stanley Avenue in Brooklyn, New York for his



1 The court derived the facts in this section from the portions of the trial
transcript(s) provided by the parties and their submissions to the court in
connection with this   action.
wife, Debra Meyers Wright (''Wright"), to pick up her children

from a nearby apartment building.        (ECF No. 8, Affidavit in

Opposition to Petition for Writ of Habeas Corpus, at 1.)             At

around 9:00 p.m., as the victim waited, he was shot and killed

by a then-unknown individual.       (Id. at 1-2; Tr. at 253.)2

             Tamara Hightower ("Hightower") heard the shooting,

prompting her to turn towards the scene of the crime.            (Id. at

382.)      Upon turning around, Hightower saw "the passenger door of

[the victim's truck] open[]" and "[a] person jump[] out."             (Id.

at 382-83.)      Hightower did not see this person's face, but she

did notice that this person was wearing "[djark colored jeans, a

hoodie jacket, a [fitted] hat, [and] sneakers."             (Id. at 384-

85.)    Hightower estimated this individual as being 5'6" or 5'7"

tall (id.) and a "young adult," i.e., not "old," "middle age,"

nor a "teenager" (Id. at 430).        This individual walked towards

another vehicle, entered that vehicle through the passenger

side, and drove away.      (Id. at 383-84.)

              Sergeant Lisa Velez ("Velez"), an off-duty police

officer, also heard the shooting.        (Id. at 253.)       Velez, who was

then in a nearby building, looked outside of a window and saw a



2 There were two separate trials in this action. Respondent attached portions
of the transcripts from both to its response to the petition. Due to the
size of these files, however, the transcripts were split into several ECF
filings.  For ease of reference, the court will cite to the retrial
transcript as "Tr.," and will indicate when it cites to other portions of the
record, including to the transcript of the initial trial.
male briskly crossing the street.     (Id. at 254.)   Velez

described this individual as a dark-skinned male wearing a hat

and a grey hoody.   (Id.)   The descriptions provided by both

Hightower and Velez, although not detailed, generally matched

petitioner.   (Id. at 706, 899.)

          The shooting was called into 9-1-1 at 9:12 p.m. (ECF

No. 1-2, Memorandum of Law in Support of Petition for Writ of

Habeas Corpus C'Pet'r's Br."), at 16.)     The New York Police

Department ("NYPD") arrived at the scene shortly thereafter and

began investigating.   (Id. at 136-37.)    The NYPD began with the

victim's vehicle.   They identified no ballistic evidence or

ballistic damage in the vehicle.     (Id. at 137-38.)   And though

investigators found one bloodstain and some fingerprints in the

vehicle, they did not identify a match.     (Id. at 172-73.)

           Detective Kennedy (''Kennedy") arrived at the scene at

around 9:15 p.m. and began speaking with witnesses.      (Id. at

560.)   Kennedy spoke with Wright's father, Donald Meyers, and

then entered the Meyers' apartment.     (Id. at 563-64.)      Upon

entering, Detective Kennedy proceeded to the room where Wright

was located, where he found her "sitting on the bed erasing

numbers from the caller I.D."      (Id. at 564.)   Wright claimed

that "she had spontaneously erased [the deleted numbers from the
caller I.D.] by accident."       (Id.)   Detective Kennedy checked and

there were no numbers on the phone.         (Id. at 564-65.)^

           Detective Kennedy's investigation led to a search and

review of the telephone records of Wright's cell phone and her

parents' landlines which, in turn, led to the identification of

at least two suspicious telephone numbers.          (Pet'r's Br. at 15.)

The first number, which was registered to a ^^Michael Outlaw,"

placed calls to Wright on August 18, 1999 and October 1, 1999.

(Tr. at 511, 518-19.)      It also called the grandparents of

petitioner's wife, Yolanda Bouyer ("Bouyer"), between September

and December 1999.     (Pet'r's Br. at 16.)       The second number,

which was registered to a ^^Lisa Furnaro," placed several calls

to Wright and her parents' phones on the night of the murder

between 7:19 and 7:30 p.m., and again at 8:46 p.m. and 8:57

p.m., prior to the murder.       (Tr. at 572, 645-48, 656-57.)

           Both of these numbers would later be traced back to

p6titioner.    (Id. at 861—62.)      The trial evidence established

that the Furnaro cell-phone account was opened four days before

the victim's murder and used to call Wright's cell phone, her

home phone, and her parents' home phone several times in the two

hours before the murder.        (Tr. 634-39, 642-43, 645-50, 815-17.)

Investigators would also learn that Wright received calls from a


3 Two of the erased calls had been placed from payphones in the petitioner's
neighborhood approximately half-an-hour after the victim's murder.   (Id. at
521-22, 524, 566-67, 585-86.)
payphone near petitioner's residence on Shore Avenue at 9:46

p.m. of the night of the murder, roughly thirty minutes after

the shooting.   (Id. at 521-22, 566-67, 585-86, 781-83.)     Though

petitioner would admit to making many of these calls, he would

argue they were for innocuous purposes, like to discuss requests

for money or his daughter's birthday party.      (Id. at 778-80.)

          Investigators also questioned Wright regarding her

relationship with the victim.    (Id. at 897.)    Wright initially

described a relatively benign relationship, but it became clear

that this was not the case.   (Id.)    Wright's relationship with

the victim had become strained.    (Id. at 340-42, 484.)    This was

of particular interest, given that the victim then held multiple

life insurance policies, totaling over two—hundred-thousand

dollars, with Wright as the beneficiary.     (Id. at 541-49.)

          Further investigation would also reveal the nexus

between petitioner and Wright.    Petitioner and Wright were

previously married for roughly five years.       (ECF No. 8-11,

Testimony of Edna Meyers from Defendant's 1^^ Trial, at 451.)

Although they divorced, petitioner remained a figure in his

children's lives.   (Id. at 463-64.)    Petitioner similarly

maintained a relationship with Wright's mother, Edna Meyers.

(Id. at 449-50.)

          In 2007, several years after the murder, the

investigation by the Brooklyn District Attorney's Office (''the
prosecution") concluded that petitioner was the unidentified

shooter.   (ECF No. 8, Aff. in 0pp. to Pet. for Writ of Habeas

Corpus, at 2.)     The prosecution believed that petitioner hatched

a plan with the victim's wife, Wright, to kill the victim and

share the proceeds of his life insurance policies.             (Id. at 1-

2.)   The prosecution thus charged petitioner with first-degree

murder under New York Penal Law § 125.27(1)(a)(vi), and lesser

included charges, for his alleged role in the victim's murder.

(Id. at 2.)      Petitioner pleaded not guilty, and the parties

proceeded to trial in the Supreme Court of the State of New

York, Kings County (''the trial court").

  II.   The Initial Trial


            Petitioner's first trial commenced on May 5, 2009

("the initial trial").       The prosecution proffered a substantial

amount of circumstantial evidence supporting petitioner's guilt,

which, in essence, established the facts described above."              Most

importantly for present purposes, however, the prosecution also

elicited direct testimony from two key witnesses who were deemed

unavailable at petitioner's subsequent retrial: (1) Jeanevie
Sepulveda ("Sepulveda"), petitioner's ex-girlfriend, and (2)
Michele Jurden ("Jurden"), petitioner's sister.




" The parties have not submitted the complete transcript of testimony from the
initial trial.   Petitioner, however, confirmed in his brief that - except for
the testimony of unavailable witnesses - "[t]he . . . evidence presented at
the first trial was presented at the second trial." (Pet'r's Br. at 8.)
         a. Testimony of Jeanevie Sepulveda

            Sepulveda testified to conversations she had with

petitioner in which they discussed what appeared to be the

alleged murder-for-insurance-proceeds scheme.      (See generally

ECF No. 8-10, Testimony of Jeanevie Sepulveda from Defendant's

is^ Trial (''Sepulveda Tr.").)    Petitioner was "very vague" about

this topic in his conversations with Sepulveda.      {Id. at 891-

92.)    He "basically . . . told [her] about an insurance thing

that he had with a friend of his and that he didn't get paid for

it."    (Id.)    Petitioner also informed Sepulveda that "the scam

involved someone by the name of Debbie" (id. at 893-94) and

required that he "get rid of somebody" (id. at 895).      Petitioner

later specified to Sepulveda that "[h]e talked to [the victim]

and he had to shoot [the victim] so he could get the money" -

specifically, "[petitioner] said that [he and the victim] were

in a car and they were talking[,] and he just shot [the

victim]."       (Id. at 896.)

            Sepulveda's testimony included evidence that she had

recently started to suffer from schizophrenia.      (See id. at

882.)    Starting in late October 2008, Sepulveda began

experiencing auditory hallucinations.      (Id. at 882-83.)    She

"heard sounds in [her] brain, like in [her] ear," and she

believed that they were real.      (Id.)   As these symptoms

persisted, Sepulveda's mother, Jeannette Navarro ("Navarro"),
insisted that Sepulveda hospitalize herself for a psychiatric

evaluation.    (Id. at 882.)   Sepulveda agreed, and she was

hospitalized in January 2009.    (Id.)   During her evaluation,

Sepulveda reported feeling ^^paranoid" and sometimes ^^nervous,''

but she claimed that ^^at the time [her illness] wasn't that big

of an issue."    (Id. at 883-84.)   Sepulveda was later released

but continued to suffer from these symptoms.     (Id. at 884.)

            David Jacobs, petitioner's defense counsel (''the

defense"), cross-examined Sepulveda at length.     The defense

elicited testimony regarding Sepulveda's mental illness,

including which voices she heard, how long she heard the voices

on each occasion, and whether she believed them to be real.

(See, e.g., id. at 910-11.)     The defense also questioned

Sepulveda's ability to recall the events in question more

generally.    The cross-examination focused on Sepulveda's drug

use, successfully eliciting an admission from Sepulveda that

"[she and petitioner] were both really, really high" during the

portion of 2001 when she had the conversations with petitioner

about his alleged involvement in the murder scheme.     (Id. at

934.)   The defense also emphasized the lapse in time between the

2001 conversations and her testimony in 2009.     (Id. at 912-13.)

        b. Testimony of Michele Jurden

             Jurden's testimony, while still helpful, was far less

detailed.     (See generally ECF No. 8-11, Testimony of Michele
Jurden from Defendant's 1^^ Trial ("Jurden Tr.").)        According to

Jurden's testimony, petitioner told Jurden that ''Debra asked him

to kill somebody for her."       (Id. at 835.)   Jurden also ^^vaguely"

recalled petitioner referencing a ^'policy" as something "he

would get in return" for the killing.      (Id.)    Jacobs similarly

cross-examined Jurden at the initial trial.        (Id. at 838-43.)

        c. The Mistrial


           Ultimately, after hearing the evidence presented by

the prosecution - including the direct, in-person testimony of

Sepulveda and Jurden - the jury was hung.        (ECF No. 9, Pet'r's

Reply Br. ("Pet'r's Rep. Br."), at 5-6.)         The prosecution then

offered petitioner a sentence of fifteen years, if he agreed to

plead guilty.     (Id. at 11.)    Petitioner declined this offer and

the parties proceeded to a new trial.       (See id.)

  III. The Retrial


            Petitioner's second trial commenced on April 15, 2010

("the retrial").      The prosecution's case revolved around the

same evidence detailed above.^      This time, however, the

prosecution said it was unable to call Sepulveda and Jurden as

witnesses as they were "unavailable" to testify.         The trial

court consequently held separate hearings to determine whether

each witness was unavailable to testify at the retrial.




^ See supra note 4.
         a. Sepulveda^ s Unavailability Hearing

           The unavailability hearing regarding Sepulveda took

place before the retrial began.    The prosecution argued that

Sepulveda had become unavailable '"by reason of death, illness,

or incapacity" pursuant to C.P.L. § 670.10(1).      (Tr. at 226.)

Sepulveda had testified as to her mental state at the initial

trial.   (ECF No. 8-1, Transcript of Pretrial C.P.L. § 670.10

Hearing (("Pretrial Tr."), at 3.)      But the prosecution argued

that Sepulveda's mental illness had significantly worsened to

the point where she could no longer testify.      (Id.)

Accordingly, the court held an "unavailability hearing" pursuant

to C.P.L. § 670.10 to establish whether Sepulveda was

"available" to testify as a witness at the retrial.

           At this hearing, the prosecution relied primarily on

the testimony of Dr. Dolores Perez ("Dr. Perez"), Sepulveda's

treating physician.    (Id. at 7-8.)    As background. Dr. Perez

explained that around October 2009 - after the initial trial

Sepulveda was admitted to St. Vincent's Hospital for a two-week

inpatient treatment program.    {Id. at 7-9.)     Sepulveda was then

in an "acute psychotic state," explained by Dr. Perez as a

"break from reality."    (Id. at 10-11.)    Sepulveda's symptoms

were as follows:


     [S]he had auditory hallucinations telling her to attempt
     suicide, but that she would survive, God would intervene.
     A bizarre delusion that she is involved in a government



                                  10
     sponsored program in which it is like a "'Big Brother is
     watching you." They put you under stressful situations,
     and if you survive for fourteen months they then give you
     $1,400.

     She wasn't sleeping. She wasn't eating. She was jittery.
     Her family saw her as bizarre, always laughing and giggling
     to herself, and that's the presentation that she had when
     she came to the emergency room with her mom.

{Id. at 11.)   She also presented a risk of suicide, as she

talked about tying shoe laces around her neck to kill herself.

(Id. at 11-12.)   Sepulveda gradually improved during her in-

patient treatment, and she was later discharged on the basis

that "[s]he was no longer suicidal," ^'was able to eat" and

"dress herself," and "agreed to take medications and seek

outpatient treatment."   (Id. at 12-13.)

           Upon discharge, Sepulveda began an outpatient program,

where she was first treated by Dr. Perez.    (Id. at 13.)    Dr.

Perez was aware of Sepulveda's medical history from her medical

records.   (Id. at 9.)   Sepulveda's records explained, among

other things, that there was "a history of suicide in

[Sepulveda's] family." (Id. at 14.)     This history, as well as

Sepulveda's own suicidal tendencies, concerned Dr. Perez.       (Id.)
           Dr. Perez explained that "[s]tressful situations"

could cause Sepulveda's symptoms to increase.    (Id. at 16.)      For

instance, Sepulveda's "psychotic symptoms worsen[ed] simply by

not being able to clean the bathroom."     (Id. at 16-17.)

Accordingly, Dr. Perez continued her "process of trying to


                                 11
increase [Sepulveda's] medications" because Sepulveda remained

''''more psychotic" than before.   (Id. at 17.)

           As the retrial neared. Dr. Perez began to think that

Sepulveda was "getting better."      (Id. at 19-20.)   Nevertheless,

just three weeks before the retrial, Sepulveda's condition

underwent a "drastic change."      (Id. at 20.)    Dr. Perez believed

that a phone call from detectives in connection with the retrial

triggered Sepulveda's sudden decompensation.       (Id.)   Overall,

Dr. Perez testified that Sepulveda's anxiety level would be

"very high" if she were forced to testify.        (Id. at 23-24.)

           Moreover, Dr. Perez had concerns about Sepulveda's

serious risk of suicide:

     [Sepulveda] has very poor reality testing.        She has a
     difficult time sometimes understanding that they're voices
     and they are not real. She's at least acted on the
     hallucinations once by tying the shoe laces around her
     neck.


     In addition to high risk of suicide, we have a completed
     suicide with the uncle.       You have a new living arrangement
     which she stayed with her mother and stepfather, which is
     not the best.    The factors are there.

(Id. at 24-25.)    The court also asked Dr. Perez whether

Sepulveda's medications would impact her ability to testify, to

which Dr. Perez responded:

     No.     Cognitively [Sepulveda] will understand the questions
     [she is asked] and she will answer them. It depends upon
     what happens with the auditory hallucinations. I don't
     think the medications will interfere.        I think her
     psychotic symptoms will interfere, and I am trying to
     increase her medication to treat her symptoms.



                                    12
(Id. at 47.)       Finally, the court asked whether Dr. Perez

believed that Sepulveda could be fabricating her symptoms.

{Id.)    Dr. Perez did not believe so, stating that Sepulveda is

''a genuine bonafide young lady with chronic paranoid

schizophrenia.''     (Id. at 47-48.)

            The prosecution also called Navarro, who corroborated

the deterioration of her daughter's mental state.         Navarro

testified that Sepulveda indicated the voices in Sepulveda's

head were growing louder and more disruptive.         (Tr. at 199.)

She believed that her daughter's condition had worsened since

the initial trial.         (Id. at 212.)   Moreover, Navarro testified

that she believed her daughter now provided ''unreliable"

information.       (Id.)    Importantly, Navarro also confirmed Dr.

Perez's opinion that contact with the detectives exacerbated her

symptoms.    (Id. at 201.)       After contact, Sepulveda told her

mother, "they're back and they are following me. . . I can't do

it.     I can't.    The program will not allow me to speak to

anybody.     And, they would hear, mom, they would hear."       (Id.)

             The defense, however, argued that Sepulveda's

condition remained essentially the same as it was prior to the

initial trial.       The defense stressed that many of the conditions

present now were also present before the initial trial; for

instance, the history of suicide.          (See, e.g., Pretrial Hrg. Tr.

at 40.)     The defense also argued that Dr. Perez did not actually


                                      13
discuss the possibility of testifying with Sepulveda in an

attempt to undercut Dr. Perez's testimony that it would be very

stressful for Sepulveda to testify.   (Id. at 45-46.)   But Dr.

Perez appears to have disagreed:

     [The] best predictor of the future is the past, and if
     [Sepulveda] decompensated with one phone call from the
     detective and the ADA to the point where the voices [in her
     head] are louder, she's agitated, she's anxious [and] she
     can't think straight, I can only speculate that it would be
     more problematic if she had to come into the courtroom.

(Id.)   Testifying, Dr. Perez testified, would ''absolutely" be a

stressor for Sepulveda.   (Id. at 46.)   Still, the defense argued

that Sepulveda was essentially functioning, albeit with serious

deficiencies, and should still be required to testify in person

at the retrial.   (See, e.g., Tr. at 220.)

           The trial court found both of the prosecution's

witnesses credible.   (Id. at 225.)   Relying on their testimony,

the trial court found that "it [was] clear that [Sepulveda]

[was] mentally ill.   She ha[d] a serious mental illness.    The

illness [was] so serious that she ha[d] been hospitalized twice

within the past two years . . . ."    (Id. at 226.)   Moreover,

"the mental condition of [Sepulveda] ha[d] definitely

deteriorated from the last time she testified."    (Id. at 229.)

"[Sepulveda] [was] suffering a much more advanced condition of

schizophrenia and voices that she [was] hearing [were] . . .

impacting her life in a much worse way and the fact that she had



                                 14
to have been hospitalized for two weeks after she testified in

[the initial trial] . . . [was] indicative of that

deterioration.''    (Id. at 229-30.)

           In sum, the trial court concluded that it was ''obvious

. . . that [Sepulveda] would not be able to give competent

testimony [in the retrial]."        {Id. at 230.)    The trial court

found the evidence "overwhelming that her mental health would be

seriously jeopardized" if she were required to testify, and that

her mental illness would impact the validity of her testimony.

(Id.)   Finding that Sepulveda was unavailable, and that the

defense had cross-examined Sepulveda at the first trial, the

court deemed Sepulveda's prior testimony admissible at the

retrial.   (Id. at 246.)

        b. The Mid-Trial Sirois^ Hearing

           The unavailability hearing regarding Jurden occurred

during the retrial.      The prosecution called Jurden as a witness.

(Id. at 603.)     But when Jurden appeared, she claimed to have had

a lapse in memory.      (Id. at 609.)      Jurden claimed this resulted

from, inter alia, medications she was taking.           (Id.)    The

prosecution, however, argued that Jurden's claimed memory lapse


6 "[A] Sirois hearing [is] a hearing held in New York criminal cases to
determine whether the defendant has procured a witness's absence or
unavailability through his own misconduct, and thereby forfeited any hearsay
or Confrontation Clause objections to admitting the witness's out-of-court
statements." Cotto v. Herbert, 331 F.3d 217, 225-26 (2d Cir. 2003) (citing
People V. Ceraci, 85 N.Y.2d 359 (1995)).



                                      15
was the product of petitioner's wrongful procurement, and it

thus argued that the court should admit Jurden's prior trial

testimony.    (Id. at 617.)''    The court consequently held a Sirois

hearing, outside the presence of the jury, to determine whether

Jurden's claimed lapse in memory was a product of the

defendant's wrongful procurement.          (See generally id.)

             The prosecution presented recorded conversations

between petitioner and others as evidence supporting its

allegations of wrongful procurement.           Two conversations took

place between Jurden and petitioner just after Jurden had

testified in the initial trial, and while petitioner was

incarcerated at Rikers Island.®        (Pet'r's Br. at 17-19.)         In the

first call, petitioner angrily told Jurden that he did not ''know

where [she] came [up] with this story [about Wright's request to

kill her husband]."      (Id. at 18.)      Petitioner also told Jurden

that she could have said, "I don't know anything and don't want

to get involved.     That's all you had to say." (Id.) In the

  Initially, the prosecution sought to admit Jurden's grand jury testimony.
(Tr. at 615.) The defense objected, arguing that Jurden already testified
and was cross-examined in the initial trial.   (Id. at 617.)   The court
agreed, and it consequently limited the Sirois hearing to the question of
whether it should admit Jurden's initial trial testimony.   (Id. at 620.)

8 The record is not entirely clear on the exact dates of these conversations.
Petitioner's brief states that "[t]he People offered a CD with the recordings
of two telephone conversations between petitioner and his sister, taped at
Riker's Island, one on May 28, 2009, and the other on June 7, 2009, during
his first trial one year earlier." (Pet'r's Br. at 17-18.) Respondent, on
the other hand, cites both conversations as taking place on May 28, 2009.
(Resp't's Br. at 9.) Neither of the conversations was transcribed into
evidence, so this Memorandum and Order reflects the parties' descriptions of
the conversations at issue.



                                      16
second call, petitioner complained to Jurden that her testimony

''implicated [him] with [Wright] with some nonsense."       (Resp't's

Br. at 9.)    The court found that petitioner was "very harsh with

his sister, yelling at her at times during the conversation, and

expressing extreme anger that she had come in and testified"

against him.    (Tr. at 686.)

             The prosecution also read part of a transcript of a

conversation between petitioner and Yolanda Bouyer ("Bouyer"),

petitioner's ex-girlfriend, dated May 28, 2009.       (Tr. at 679.)

Petitioner told Bouyer that "you got to let [Jurden] know . . .

your brother was coming home, but now he, they going to f[...]

around and send him away for the rest of his life.        He ain't

going to see his sons because of you when you should have just

f[...]'n minded your f[...]'n business."   {Id.)   Petitioner then

told Bouyer, "really let [Jurden] know . . . if they sentence

[her] brother, it's because of [her]."      (Id.)

             Finally, the prosecution read to the court portions of

transcripts of conversations between petitioner and his mother -

dating from June 2009 through March 2010 - in which petitioner

continued to vent his frustrations about the fact that his

sister, Jurden, testified against him.      (Id. at 680.)    In one

conversation, dated June 2, 2009, petitioner explained to his

mother that he faulted his sister for not "mind[ing] her

business."     (Id.)   In another, dated September 9, 2009,


                                   17
petitioner suggested to his mother that Jurden could have

remained silent.     {Id. at 681.)    Finally, in March 2010, shortly

before the retrial, petitioner stressed to his mother the

importance of Jurden's testimony to the prosecution's case.

(Id. at 680-81.)

          The defense argued that these conversations merely

demonstrated petitioner's understandable frustration with the

situation.    (Id. at 682-83.)   Defense counsel argued that

petitioner's conversations did not establish that petitioner

specifically intended to procure Jurden's silence.          The defense

also argued that the court would need more context to determine

the cause of Jurden's memory lapse.         (Id. at 683-84.)

             The trial court found the prosecution's arguments and

evidence more compelling on the issue of Jurden's availability,

or lack thereof, at the retrial.          Although petitioner might not

have explicitly threatened Jurden in the recorded conversations

between them, his tone was consistent with an intent to

intimidate his sister into silence.         (Id. at 685.)   Moreover,

the court remarked:


     [Tjhere is . . . no doubt that [petitioner] proposed the
     very plan that [Jurden] executed here today, which is to
     have a lapse of memory. That idea came from him, and that
     I think is a very important factor in evaluating what went
     on in this case.


(Id. at 686-87.)     The trial court concluded that the prosecution

had proved by clear and convincing evidence that petitioner had


                                     18
prevented Jurden from testifying.         {Id. at 687.)   The trial

court thus admitted Jurden's prior trial testimony based on

petitioner's wrongful procurement of his sister's purported

memory lapse.     {Id. at 687-88.)    The trial court also explicitly

stated that its ruling relied exclusively on the recorded

conversations it heard.     {See id. at 689.)

        c. The Verdict


          In accordance with the foregoing rulings, the judge

and court reporter read the transcript of Sepulveda's and

Jurden's testimony from the initial trial to the jury.          (Pet'r's

Br. at 19.)     The prosecution also presented evidence tending to

establish the facts described in more detail above.          The prior

witness testimony, however, appears to have been quite important

to the jury - during their deliberations, the jury sent a number

of notes, including notes asking to review the ''cross-

examination of the defendant," "Michele Jurden's testimony,"

"Ms. Sepulveda's testimony," and for a second time, Jurden's

direct testimony.     (See, e.g., id. at 927A, 940.)       After

considering the evidence at the retrial, the jury unanimously

found petitioner guilty of first-degree murder.           (Id. at 942-

43.)   The court consequently dismissed the jury, and later

sentenced petitioner to life imprisonment without the

possibility of parole.     (ECF No. 8-9, Sentence Minutes, at 29.)




                                     19
  IV.   PROCEDURAL HISTORY


        a. The Appellate Division

           Petitioner appealed his conviction to Supreme Court of

the State of New York, Appellate Division, Second Judicial

Department (hereinafter, ''the Appellate Division").     (See

generally EOF No. 8-13, Defendant's Main Appellate Brief

Pursuant to His Direct Appeal of His Conviction ("App. Br.").)

Petitioner argued, inter alia, that the trial court erred by

admitting Sepulveda and Jurden's testimony based on

"unavailability."    The Appellate Division disagreed as to both

witnesses.    See generally People v. Evans, 127 A.D.Sd 780 (N.Y.

App. Div. 2015).

             First, petitioner challenged the admission of

Sepulveda's testimony on the basis that she was "not

psychologically unavailable" to testify.      (App. Br. at 39.)

Petitioner contended that the increased anxiety or worsening of

symptoms was not enough to establish unavailability under §

C.P.L. 670.10.     (Id.)    Rather, petitioner argued that the

prosecution was required to show that testifying would

"seriously jeopardize" the witness's health.       (Id. at 40.)     In

this case, petitioner claimed there was "absolutely no evidence

that testifying anew would 'seriously jeopardize' [Sepulveda's]

health."     (Id. at 41.)    He relied on the fact that Sepulveda




                                    20
^^was schizophrenic at the time of the first trial" yet still

^''testified without serious impact on her health."    {Id.)

            The Appellate Division found petitioner's argument

unpersuasive and noted that C.P.L. § 670.10(1) ^^authorizes the

use of prior trial testimony where a witness is unavailable due

to ^illness or incapacity.'"    127 A.D.3d at 782.    The Appellate

Division concluded that this standard ''was [met in Sepulveda's

case] by evidence of [Sepulveda's] severe mental illness and

suicidal tendencies."    Id.

            Second, petitioner challenged the admission of

Jurden's testimony on the basis that the prosecution did not

prove, by clear and convincing evidence, that petitioner had

threatened Jurden not to testify.       (App. Br. at 44.)   Petitioner

argued that the evidence presented did not establish that any

threats were made against Jurden, let alone clear and convincing

evidence.    (Id.)   Specifically, petitioner characterized the

recorded conversations as evidence of his frustration with the

prosecution's alleged misuse of Jurden's testimony.         (Id.)

Moreover, petitioner claimed, the conversations between

petitioner and Jurden all took place before it was clear there

would be a mistrial.     (Id. at 45.)

            The Appellate Division found this argument similarly

unavailing.    Evans, 121 A.D.Sd at 781.     The Appellate Division

stated that "[a] witness's testimony in a previous proceeding


                                  21
may be admitted as part of the [prosecution's] where [the

prosecution] demonstrate[s] by clear and convincing evidence

that the defendant, by violence, threats or chicanery, caused

[the] witness's unavailability.'"     Id.   Furthermore, the

Appellate Division stated that 'Mb]ecause of the inherently

surreptitious nature of witness tampering[,] circumstantial

evidence may be used to establish, in whole or in part, that a

witness's unavailability was procured by the defendant."       Id.

(internal quotation marks omitted).     Applying this standard, the

Appellate Division found that the trial court "properly

determined that the defendant used his close relationship with

his sister to persuade or pressure her into not testifying

against him at the retrial."    Id.

           Petitioner also argued that both alleged errors were

not harmless.   (App. Br. at 46.)     Petitioner pointed to the fact

that the evidence presented at both trials was substantially

similar.   {See id.)   The only real difference, he said, was that

the first jury — which was hung — was able to assess the

credibility of Sepulveda and Jurden in real-life, while the

second jury - which convicted petitioner - only heard a cold

reading of their testimony, without the ability to assess the

witnesses' credibility by viewing them in person.      (Id. at 46-

47.)   The Appellate Division, which found that the trial court




                                 22
did not err, does not appear to have addressed this point in

detail.    See generally Evans, 127 A.D.3d 780.

          b. The Court of Appeals

            Petitioner sought leave from the New York State Court

of Appeals (''Court of Appeals") to appeal the decision of the

Appellate Division.      (ECF No. 8-12, Defendant's Leave

Application to the State Court of Appeals.)            The Court of

Appeals denied petitioner's request on July 13, 2015.              People v.

Evans, 25 N.Y.3d 1201 (2015).

          c. The Present Petition

            On September 29, 2016, petitioner timely^ filed the

instant petition seeking a writ of habeas corpus from this court

pursuant to 28 U.S.C. § 2254.        Petitioner again challenges the
trial court's admission of Sepulveda's and Jurden's prior trial

testimony as violating his rights under the Sixth Amendment's

Confrontation Clause.




5 Title 28 U.S.C. § 2244(d)(1) provides that "[a] 1-year period of limitation
shall apply to an application for a writ of   habeas corpus by a person in
custody pursuant to the judgment of a State   court." This period runs from
the latest of, among other dates, "the date   on which the judgment became
final by the conclusion of direct review or   the expiration of the time for
seeking such review." Id. § 2244(d)(1)(A).     The Court of Appeals denied
petitioner's leave on July 13, 2015. People v. Evans, 25 N.Y.Sd 1201 (2015).
Petitioner's conviction accordingly became "final" when the "ninety-day
period to seek direct review from the [U.S.] Supreme Court by way of
certiorari expired." Valverde v. Stinson, 224 F.3d 129, 132 (2d Cir. 2000).
This means that petitioner's judgment became final on October 11, 2015,
giving him until October 11, 2016 to file this petition. Petitioner filed
this petition on September 26, 2016, rendering it timely.


                                      23
                          LEGAL STANDARD


       Pursuant to 28 U.S.C. § 2254, "a district court shall

entertain an application for a writ of habeas corpus on behalf

of a person in custody pursuant to the judgment of a State court

only on the ground that he is in custody in violation of the

Constitution or laws or treaties of the United States."     28

U.S.C. § 2254(a).   The application shall not be granted to any

claim adjudicated on the merits in State court proceedings

unless the adjudication of the claim ^'resulted in a decision

that was contrary to, or involved an unreasonable application

of, clearly established Federal law, as determined by the

[United States Supreme Court]" or ''resulted in a decision that

was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding."        28

U.S.C. § 2254(d).

                            DISCUSSION


          Petitioner filed the instant petition for a writ of

habeas corpus to vacate and set aside his conviction for murder

in the first degree under New York Penal Law § 125.27(1)(a)(vi).

Petitioner argues that a writ is warranted because the trial

court improperly admitted the prior testimony of both Sepulveda

and Jurden.   Respondent argues that the state court did not err

in admitting these witnesses' prior trial testimony, and




                                24
accordingly that petitioner merits no habeas relief pursuant to

28 U.S.C. § 2254.

  I.   Deferential AEDPA Standard of Review


          The Antiterrorism and Effective Death Penalty Act of

1996 ("'AEDPA'') narrowed the scope of federal habeas review of

state convictions where the state court has adjudicated a

petitioner's federal claim on the merits.   28 U.S.C. § 2254(d).

Under AEDPA, "a district court may grant relief only if the

state court's decision was "contrary to, or involved an

unreasonable application of, clearly established Federal law, as

determined by the [United States Supreme Court]," id. §

2254(d)(1), or if the decision "was based on an unreasonable

determination of the facts in light of the evidence presented in

the State court proceeding," id. § 2254(d)(2)." This standard

is "intentionally difficult to meet."   Woods v. Donald, 135 S.

Ct. 1372, 1376 (2015).

          In reviewing a state court's determination, the habeas

court must presume all of the state court's factual

determinations to be correct.   28 U.S.C. § 2254(e)(1).       The

petitioner bears the burden of rebutting the presumption of

correctness by clear and convincing evidence.    Id.   This

presumption is particularly important when reviewing the trial

court's assessments of witness credibility.     See Parsed v.

Greiner, 337 F.3d 175, 181 (2d Cir. 2003) (presumption of


                                25
correctness is particularly important when reviewing trial

court's assessment of witness credibility).

               Moreover, although challenges under both subsections

of § 2254 are directed at the state court's decision, id. §

2254(d) (providing relief where the state court's adjudication

''resulted in a decision" that was inappropriate under the

relevant standards), each applies to a distinct set of

circumstances.       Thus, petitioner's burden of proof will turn on

which subsections he relies on for his arguments,

          a.     28 U.S.C. § 2254(d)(1)

               Under § 2254(d)(1), a federal habeas court may grant

relief only if a state court's decision is "contrary to, or

involved an unreasonable application of, clearly established

Federal law, as determined by the [United States Supreme

Court]."       The threshold question is therefore whether the

petitioner "seeks to apply a rule of law that was clearly

established at the time his state-court conviction became

final."    Williams v. Taylor, 529 U.S. 362, 390 (2000).     The

United States Supreme Court has interpreted "clearly established

Federal Law" to mean "the holdings, as opposed to the dicta, of

[the United States Supreme Court's] decisions as of the time of

the relevant state-court decision."       Id. at 412.   The court must

strictly abide by these principles and not "refine or sharpen a

general principle of [United States] Supreme Court jurisprudence


                                    26
into a specific legal rule that [the United States Supreme]

Court has not announced."   Lopez v. Smith, 574 U.S. 1, 4 (2014).

           Once this threshold question is satisfied, the court

must then consider which clause of § 2254(d)(1) the petitioner

invokes.   This is a critical inquiry as each of these clauses
                                                \




has a distinct and independent meaning.   See Chrysler v. Guiney,

806 F.3d 104, 117 (2d Cir. 2015) (citing Bell v. Cone, 535 U.S.

685, 694 (2002)).

           On the one hand, a state court's decision is ^^contrary

to" clearly established federal law if either (1) "the state

court applies a rule that contradicts the governing law set

forth in [United States Supreme Court] cases," or (2) "the state

court confronts a set of materially indistinguishable facts from

a decision of [the United States Supreme] Court and nevertheless

arrives at a result different from [its] precedent."     Lockyer v.

Andrade, 538 U.S. 63 (2003); see also Williams, 529 U.S. at 406

("[A] run-of-the-mill state-court decision applying the correct

legal rule from our cases to the facts of a prisoner's case

would not fit comfortably within [the] 'contrary to' clause.").

           On the other hand, a state court's decision

constitutes an "unreasonable application" of clearly established

federal law where the state court "identifies the correct

governing legal principle from [the United States Supreme

Court's] decisions but unreasonably applies that principle to


                                 27
the facts of [a] prisoner's case."      Williams, 529 U.S. at 413.

Under this standard, '''a federal habeas court may not issue the

writ simply because that court concludes in its independent

judgment that the relevant state-court decision applied clearly

established federal law erroneously or incorrectly.      Rather,

that application must also be unreasonable.'"      Gilchrist v.

O'Keefe, 260 F.3d 87, 93 (2d Cir. 2001) (quoting Williams, 529

U.S. at 411).   There must be ''no reasonable dispute that [the

state court was] wrong."    Woods, 135 S. Ct. at 1376.

       b.     28 U.S.C. § 2254(d)(2)

            Under § 2254(d)(2), a federal habeas court may grant

relief where the state court's determination "was based on an

unreasonable determination of the facts in light of the evidence

presented in the [s]tate court proceeding." 28 U.S.C. §

2254(d)(2) (emphasis added).      The United States Supreme Court

has looked to whether the evidence "can fairly be read to

support the [trial court's] factual determination[s]."      Wood v.
Allen, 558 U.S. 290, 301-02 (2010). "[A] state-court factual

determination is not unreasonable merely because the federal

habeas court would have reached a different conclusion in the

first instance."    Id. at 301.   "Where '[r]easonable minds

reviewing the record might disagree' as to the relevant finding,
that is not sufficient to supplant the state court's factual

determination."    Cardoza v. Rock, 731 F.3d 169, 178 (2d Cir.


                                   28
2013) (quoting Rice v. Collins, 546 U.S. 333, 341-42 (2006)).

Rather, a ''state court's finding might represent an

^unreasonable determination of the facts' where, for example,

reasonable minds could not disagree that the trial court

misapprehended or misstated material aspects of the record in

making its finding, or where the court ignored highly probative

and material evidence."       Id. (citing Wiggins v. Smith, 539 U.S.

510, 528 (2003); Miller-El v. Cockrell, 537 U.S. 322, 346

(2003)).     This is a high bar to meet,

        c.     Harmless Error


             Finally, if a petitioner successfully establishes that

the state court's decision was a violation within the meaning of

§ 2254(d), he must then show that the violations constituted

more than harmless error.       Brecht v. Abrahamson, 507 U.S. 619,

637 (1993).     Specifically, the petitioner must establish that

the violation(s) had a "substantial and injurious effect or

influence in determining the jury's verdict" which resulted in

"actual prejudice."     Id.

  II.   The Confrontation Clause Analysis

             The Sixth Amendment's Confrontation Clause provides

that "[i]n all criminal prosecutions, the accused shall enjoy

the right . . . to be confronted with the witnesses against

him."   U.S. Const. Amend. VI.      There is, however, "an exception

to the confrontation requirement where a witness is unavailable


                                    29
and has given testimony at previous judicial proceedings against

the same defendant which was subject to cross-examination by

that defendant."   Barber v. Page, 390 U.S. 719, 722 (1968); see

also Crawford v. Washington, 541 U.S. 36 (2004); Washington v.

Griffin, 876 F.3d 395, 404 (2d Cir. 2017), cert, denied, 138 S.

Ct. 2578 (2018) ("[T]he Confrontation Clause prohibits admission

at trial of out-of-court testimonial statements against a

criminal defendant unless the declarant is unavailable and the

defendant had a prior opportunity to cross-examine him.").     As

this court recently explained:

     The [United States] Supreme Court authority on the use of
     prior witness testimonial statements in a manner consistent
     with the Confrontation Clause is fairly well-established:
     (a) a witness must be unavailable if the prosecution wants
     to use her prior statements; (b) if her prior statements
     consist of previously confronted (cross-examined)
     testimony, no more is required for admission than her
     unavailability; (c) if her prior statements consist of non-
     confronted testimonial evidence, like statements to the
     police during an investigation or testimony before a grand
     jury, then those statements will be admissible only if she
     is unavailable and the defendant caused her unavailability.

Breazil v. Superintendent Artis, 15-cv-1912(BMC), 2015 WL

9581816, at *4 (E.D.N.Y. Dec. 30, 2015) (citing Giles v.

California, 554 U.S. 353, 358 (2008); Crawford, 541 U.S. at 68;

California v. Green, 399 U.S. 149, 165 (1970)).

          Petitioner does not contest the propriety of the

foregoing principles.   Rather, petitioner challenges the trial

court's findings that Sepulveda and Jurden were "unavailable,"



                                 30
grounds already addressed on the merits and rejected by the

Appellate Division.      As these grounds have already been

adjudicated on the merits,       the deferential AEDPA standard

applies to the analysis of petitioner's claims.              The court finds

that petitioner's contentions do not satisfy the requirements of

AEDPA.    The court thus lacks a basis to grant petitioner habeas

relief, and petitioner's request for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 is consequently denied.

          a. Sepulveda's Unavailability Due to Mental Illness

            The United States Supreme Court has recognized that a

witness may be unavailable for purposes of the Confrontation

Clause where he or she is ''insane, or sick and unable to

testify." Motes v. United States, 178 U.S. 458, 474 (1900); see

also D.C. V. Arms, 107 U.S. 519 (1983); Reg. v. Thompson, 13 Cox

Criminal Cases ("Cox C.C.") 181 (1876); Reg. v. Day, 6 Cox C.C.

55 (1952); Reg. v. Hill, 5 Cox C.C. 259 (1851).              Moreover,

mental illness may render a witness unavailable for incompetence

where it affects his or her ability to understand the oath.              See

D.C., 107 U.S. 519.      The admissibility of the prior testimony in
such cases is based on a theory of necessity.           Barber, 390 U.S.

at 722.    Thus, the United States Supreme Court has considered

the gravity of the impact of the proposed testimony on the


10 An "adjudication on the merits" is one that "(1) disposes of the claim *on
the merits,' and (2) reduces its disposition to judgment."  Sellan v.
Kuhlman, 261 F.3d 303, 311-12 (2d Cir. 2001) (quoting 28 U.S.C. § 2254(d)).


                                      31
witness in determining whether the witness is unavailable.     See,

e.g., Day, 6 Cox. C.C. at 56; Thompson, 13 Cox C.C. at 181.

          In this action, the trial court properly found that

Sepulveda was unavailable due to her mental illness.   The trial

court found both that testifying would seriously jeopardize

Sepulveda's health, and that Sepulveda's mental illness meant

that she would not provide reliable testimony.   Furthermore, the

defense had an opportunity to cross-examine Sepulveda in great

detail at the initial trial.   Accordingly, the admission of

Sepulveda's trial testimony from the initial trial was

consistent with the Confrontation Clause.   See Giles, 554 U.S.

at 358 (holding that prior testimony is admissible if the

witness is unavailable and the defense previously confronted the

witness on this prior testimony).

          Nevertheless, petitioner argues that the trial court's

finding that Sepulveda was unavailable due to mental illness:

(1) was ''contrary to" well-established federal law; (2)

constituted an "unreasonable application of" well-established

federal law; and (3) relied on an "unreasonable determination of

the facts."   Each argument relies principally on petitioner's

allegation that Sepulveda's symptoms were only slightly worse at

the time of the retrial than they were during the initial trial.

Based on the record, however, this court disagrees with

petitioner's contentions.


                                32
             First, petitioner argues that the trial court's

finding that Sepulveda was unavailable due to mental illness ran

contrary to well-established United States Supreme Court

precedent.    (Pet'r's Br. at 37 (relying on the United States

Supreme Court's decision in Reg. v. Thompson, 13 Cox C.C. 181).)

Petitioner believes the trial court applied the wrong standard

in assessing unavailability.     (Id. at 37.)   Specifically,

petitioner alleges that the trial court was required to

determine ^^whether [Sepulveda's] attendance would have a serious

impact on her health," which he claims it did not do.      (Id.)
Though the evidence established that Sepulveda was schizophrenic
(id. at 33), petitioner claims there was ''no evidence that

testifying anew would have any lasting impact on, let alone

seriously jeopardize, [Sepulveda's] health," (id. at 37).
             Petitioner is incorrect in asserting that the trial

court did not apply this standard.      The trial court explicitly

found there "[was] no doubt . . . that the evidence is

overwhelming that [Sepulveda's] mental state would be seriously
jeopardized" if she were required to testify.      (Tr. at 230.)
The trial court reached this conclusion after hearing testimony

- from witnesses it found credible - that the prospect of

playing a role in the trial alone seriously and adversely
impacted Sepulveda's mental health.      Moreover, the trial court
heard testimony indicating that requiring Sepulveda to testify


                                   33
would likely cause her to become more stressed {Pretrial Tr. at

45-46), and that she was already at a high risk of suicide (id.

at 24-25).    At least one of these arguably suicidal instances

occurred between the first and second trials.    (Id. at 11-12.)

Against this backdrop, the trial court properly concluded that

requiring Sepulveda to testify would seriously jeopardize her

mental health, rendering her unavailable and her testimony

admissible.    See Giles, 554 U.S. at 358.

             Furthermore, none of the cases petitioner cites

presents a materially indistinguishable set of facts.    In Reg.

V. Thompson, 13 Cox C.C. 181 (1876), the court considered the

availability of a witness with a "highly nervous disposition"

and risk of apoplexy but, unlike here, with "no actual disease

or illness, only a predisposition to it." Id. at 182.      And in

Reg. V. Day, 6 Cox C.C. 55 (1852), the court considered the

availability of an ill witness based on her inability to travel

None of the cited cases involve a schizophrenic witness at high

risk of suicide who decompensated rapidly simply by speaking

with detectives prior to her planned testimony.

             Petitioner similarly argues that the trial court's

finding that Sepulveda lacked the capacity to testify was

contrary to well-established United States Supreme Court

precedent.     (Pet'r's Br. at 37 (relying on the United States

Supreme Court's decision in D.C. v. Arms, 107 U.S. 519).)      He


                                  34
argues that the trial court ''had to determine whether Sepulveda

had a sufficient understanding to apprehend the obligation of

the oath, and was capable of giving a correct account of the

matters which she has seen or heard in reference to the

questions at issue."   (Id. at 37-38 (citing D.C., 107 U.S. at

521-22).)   Petitioner claims that the evidence did not show that

Sepulveda could not understand the oath.   (Id. at 38.)    In fact,

petitioner alleges that the evidence demonstrated that Sepulveda

would "understand the questions and . . . answer them."     (Id.)

            This court finds petitioner's argument unavailing.

First, the United States Supreme Court's decision in D.C. v.

Arms establishes that a witness's testimony can be admissible

even if that person is mentally ill, so long as that person can

properly testify.    D.C., 107 U.S. at 521-22.   Lack of

comprehension of the oath may provide an alternative basis for a
witness's unavailability; it does not, however, provide that a

witness is automatically available simply because she can

understand and comprehend an oath.    See id.    Moreover, the

evidence clearly showed that Sepulveda would struggle to produce
reliable testimony.    "[T]he competency of a witness to testify

before a jury is a threshold question of law which lies

exclusively in the trial court's discretion."      United States v.

Gerry, 515 F.2d 130, 137 (2d Cir. 1975). Here, the trial court
heard testimony from Dr. Perez that Sepulveda's psychotic


                                 35
symptoms would interfere with her testimony (Pretrial Tr. at

47), and testimony from Sepulveda's mother that she found

Sepulveda to provide "unreliable information" (Tr. at 212).     The

trial court consequently cannot be said to have erred in

concluding that Sepulveda would not produce competent testimony.

          Additionally, petitioner again relies on

distinguishable cases.   For instance, in Reg. v. Hill, 5 Cox

C.C. 259 (1851), the witness at issue was a patient in an

infirmary who suffered from serious delusions and believed that

"he ha[d] a number of spirits about him, which are continually

talking to him."   However, an attendant who worked at the

infirmary testified that he "believe[d] the witness to be quite

capable of giving an account of any transaction that happened

before his eyes" and said that "[w]hen [he] . . . had

conversations with [the witness] on ordinary subjects, [he]

found him perfectly rational."   Id. at 260.   This is a far cry

from Sepulveda's many psychotic episodes, including auditory

hallucinations, and suicidal ideations, described in great

detail in the testimony of both Dr. Perez and Navarro.

          Second, petitioner argues that the trial court's

finding of Sepulveda's unavailability involved an unreasonable

application of United States Supreme Court precedent under §

2254(d)(1).   (Pet'r's Br. at 38.)    Petitioner argues that the

state court's decision was objectively unreasonable as follows:


                                 36
    [I]f a witness suffers from a mental illness and there is
    evidence that testifying anew would seriously jeopardize
    her health, the witness is unavailable. If, as a result of
    mental illness, the witness does not understand the oath
    and cannot remember the facts, that witness is also
    unavailable. Here, Sepulveda testified at the first trial
    under oath with no apparent negative impact on her health.
    Her condition was essentially unchanged. Stress would
    exacerbate her symptoms such as her flat affect and
    monotonous speech . . . but there was nothing to suggest
    that the stress would last beyond her testifying or that
    she could no longer understand the oath.

(Id.)

          Again, petitioner is incorrect.   The trial court's

finding that requiring Sepulveda to testify would seriously

jeopardize her health did not represent an unreasonable

application of United States Supreme Court precedent.     It is

entirely reasonable for the trial court to have reached its

conclusion based on the credible testimony of Sepulveda's

psychiatrist and mother.   These witnesses' testimony

demonstrated that Sepulveda decompensated markedly after being

contacted by the detectives.   The subsequent, sudden worsening

in Sepulveda's condition supports the reasonable conclusion of

the trial court that testifying would present an even greater

risk to Sepulveda's mental health.   This is particularly the

case in light of the fact that Sepulveda had a history of

suicide in her family, that Sepulveda had a history of suicide

attempts (or near attempts) of her own, and that Sepulveda would

likely have high anxiety from testifying.



                                37
           Moreover, the trial court's determination that

Sepulveda could not provide competent testimony is similarly not

unreasonable.    The evidence established that Sepulveda suffered

from increasing schizophrenic symptoms.           Sepulveda's

hallucinations and delusions, for instance, caused her to suffer

from ''poor realty testing," where she had a difficult time

understanding that the voices she was hearing were not real.^^

Furthermore, Sepulveda believed that she was in a game of "big

brother," and that participating would ultimately lead to a

prize.   While petitioner quotes an excerpt from Dr. Perez's
testimony noting that Sepulveda's medications would not

interfere with her testimony, he overlooks Dr. Perez's

subsequent statement (made immediately thereafter) that

Sepulveda's psychotic symptoms would affect her testimony.                In

light of the evidence before the trial court, it was not

unreasonable to conclude that Sepulveda's mental illness would

prevent her from producing competent testimony.



  "[T]he competence of a witness depends upon 'a capacity to observe, to
remember, to communicate and to understand the nature of an oath and the duty
it imposes to tell the truth.'" Lopez v. Meluzio, 2006 WL 3833115, at *3
(citing United States v. Bloome, 773 F. Supp. 545, 546 (E.D.N.Y. 1991)). In
Meluzio, the court found that the defendant's cerebral palsy did not render
him unavailable because he understood the "physical and mental rigors   of a
deposition and the oath.   Id. at *2, *3.   Furthermore, the court found that
the defendant's "slower than average" ability to communicate was due to
physical impairments arising out of his cerebral palsy, and not the result of
any inability to understand questions and to frame answers. Id. at *5.
Here, unlike in Meluzio, Sepulveda's schizophrenia has affected her ability
to provide reliable testimony, as evidenced by the testimony of Navarro that
she found her daughter unreliable, and by Dr. Perez's testimony that
Sepulveda's psychotic symptoms would interfere with her testimony.


                                      38
           Finally, petitioner argues that the trial court's

finding of Sepulveda's unavailability involved an ^^unreasonable

determination of facts" under § 2254(d)(2).     (Pet'r's Br. at

39.)   Specifically, petitioner alleges that the trial court

''erroneously equated exacerbated symptoms with serious impact

[on] Sepulveda's health."    (Id.)    Petitioner further argues that

there was "absolutely no basis for the court's finding that

Sepulveda could not understand the oath," as she testified under

oath at the first trial without incident.      (Id.)

           Petitioner is incorrect.     To begin, there was

sufficient evidence to establish that requiring Sepulveda to

testify at the retrial would seriously jeopardize her health.

The trial court did not conflate exacerbated symptoms with a

serious risk to Sepulveda's health.      Rather, it considered the

risks Sepulveda faced as a result of her illness (i.e., a high

risk of suicide and increased psychosis) in the context of

Sepulveda's worsening condition, and in particular the prospect

that Sepulveda would likely have high anxiety and decompensate

again were she to testify.

           Petitioner's bare assertion that there was "absolutely

no evidence for the court's finding that Sepulveda could not

understand the oath" is also unsupported and unavailing.      Dr.

Perez and Navarro explained Sepulveda's inability to

differentiate fact from fiction.      They also demonstrated that


                                 39
Sepulveda's symptoms had only worsened since the first trial.

Moreover, Dr. Perez expressly indicated that Sepulveda's

psychotic symptoms would interfere with her ability to testify.

This court therefore cannot conclude that, in light of the

evidence presented, the trial court's determination that

Sepulveda was unavailable due to mental illness was based on an

unreasonable determination of the facts.

       b. Jurden's Unavailability Due to Wrongful Procurement

          The United States Supreme Court has held that a

witness may be unavailable for purposes of the Confrontation

Clause due to a defendant's wrongful procurement.      Giles, 554

U.S. at 359; Reynolds v. United States, 98 U.S. 145, 158 (1878)

Cotto V. Herbert, 331 F.3d 217, 249-50 (2d Cir. 2003).      This

doctrine arises from the notion that ^^no one should be permitte:

to take advantage of his wrong."      Giles, 554 U.S. at 366 (citing

Reynolds, 98 U.S. at 159).   Accordingly, such forfeiture occur^
''if the defendant has in mind the particular purpose of making

the witness unavailable."    Giles, 554 U.S. at 367; see also id

at 359 (finding that the common law exception for wrongful

procurement applied "where the defendant had engaged in wrongful

conduct designed to prevent a witness's testimony"); Davis v.

Washington, 547 U.S. 813, 833 (2006).

          Based on this record, the trial court properly found

that Jurden was unavailable due to wrongful procurement.      The


                                 40
United States Supreme Court has not set the standard by which

the prosecution must demonstrate wrongful procurement.     Davis v.

Washington, 547 U.S. 813, 833 (2006).   The Second Circuit,

however, has established that the prosecution must prove that

the defendant wrongfully procured a witness's absence by a

preponderance of the evidence.   Cotto, 331 F.3d at 235.    This is

a less stringent standard than the one the prosecution must mee|:j
in a Sirois hearing, meaning that ''a court's finding of
                                                                  I


admissibility under New York's higher standard, if correct, also

satisfies the constitutional standard."   See, e.g., Tatum v.

Lempke, 481 F. App'x 659, 662 (2d Cir. 2012).   Additionally,

there is no prohibition against marshalling circumstantial

evidence to prove wrongdoing for purposes of the Confrontation

Clause.   See id.


          The trial court conducted a Sirois hearing and heard

evidence that petitioner intimidated Jurden, that petitioner

proposed a plan to Jurden that she feign a memory lapse, and
that Jurden ultimately appears to have adopted this plan.

Petitioner's intimidation of Jurden certainly appears to have

evidenced a design to procure her silence.   Also, the trial

court heard evidence that petitioner continued to harangue

others about Jurden's testimony well after it became clear that,

there would be a retrial.   Even if the trial court did not rely

on this latter evidence of petitioner's conversations with his


                                 41
mother and ex-girlfriend, the inference that petitioner intended

to, and ultimately did, procure Jurden's silence is evident in

Jurden's adoption of petitioner's plan that she feign a memory

lapse and refuse to testify at the retrial.     Furthermore, the

defense had an opportunity to cross-examine Jurden at the

initial trial.   Accordingly, the trial court was not incorrect

in finding that admission of Jurden's testimony was appropriate

and did not violate the Confrontation Clause.     See Giles, 554

U.S. at 358 (holding that prior testimony is admissible if the

witness is unavailable and the defense had an opportunity to

cross-examine the witness on this prior testimony).

          Nevertheless, petitioner argues that the trial court'

finding of Jurden's unavailability meets the AEDPA standard in

two ways; (1) as an ''unreasonable application of" well-

established federal law under § 2254(d)(1); and (2) as an

"unreasonable determination of facts" under § 2254(d)(2).     Each

of these arguments relies principally on the view that

petitioner could not have procured Jurden's absence at the

retrial because - at the time of the recorded conversations

between petitioner and Jurden - no retrial had been planned.

The court will address each of petitioner's arguments in turn.

          First, petitioner alleges that the trial court's

finding that Jurden was unavailable constituted an "unreasonable
application of" the United States Supreme Court's wrongful


                                42
procurement doctrine under 28 U.S.C. § 2254(d)(1). (Pet'r's Bri
at 29.)   Petitioner argues the trial court unreasonably applied

Giles.    {Id. at 30.)   Specifically, petitioner states that he

could not have engaged in conduct intended to procure Jurden's

silence at the retrial as the retrial had not been scheduled at

the time of the recorded conversations with Jurden.

           The court finds petitioner's argument unavailing. Th4
trial court's finding that petitioner wrongfully procured

Jurden's memory lapse is a factual determination entitled to

great deference on review.     See, e.g., Geraci v. Senkowski, 23

F. Supp. 2d 246, 258 (E.D.N.Y. 1998), aff'd, 211 F.3d 6 (2d Cir

2000).    Here, the trial court heard evidence that petitioner

intimidated Jurden and proposed to her that she feign a memory

lapse.    As the trial court recognized, this is exactly what

happened at the retrial.     Given the tone that petitioner took

with Jurden during their conversations, and the fact that Jurden

later claimed a memory lapse, as proposed, it was reasonable for

the trial court to conclude that petitioner continued his

efforts to silence Jurden well after it became clear that there

would be a retrial.      Moreover, even if the trial court did not

rely on the other evidence presented, that evidence tended to

establish that petitioner continued to urge others, including

his mother, to communicate his views to Jurden well after the

first trial ended, making clear his intent to silence Jurden at


                                   43
the retrial.    In light of the foregoing, the trial court was not

unreasonable in finding that petitioner sought to procure

Jurden's silence at the retrial.


          Even if this court were inclined to find that the

trial court erred, it would not find that the trial court's

error was unreasonable.    It is apparent from the record that

petitioner obtained exactly what he sought, i.e., Jurden's lapse

in memory.     Despite petitioner's contrary assertions, for

instance, that Jurden could have concluded that she did not want

to testify on her own, there is clear evidence that petitioner

proposed this "lapse in memory" to Jurden.     Given the extensive

federal precedent recognizing that the admission of out-of-court

statements is appropriate when a defendant has intimidated a

witness, and the absence of United States Supreme Court

precedent limiting the circumstances that constitute forfeiture

by misconduct, this court cannot conclude that the trial court'
determination that petitioner wrongfully procured Jurden's

absence was an "unreasonable application" of clearly established

federal law.     Cotto, 331 F.3d at 235.

             Second, petitioner alleges that the trial court's

finding that petitioner intended to procure Jurden's absence at

the retrial was an "unreasonable determination of the facts"

under 28 U.S.C. § 2254(d)(2).     (Pet'r's Br. at 29.)

Specifically, petitioner alleges that "[wjith the benefit of


                                  44
hindsight, the court mistakenly assumed that, at the time of the

[two conversations with petitioner and his sister], petitioner

knew there would be a ^retrial.'"    (Id. at 29.)   This,

petitioner says, demonstrates reliance on a ^'clear factual

error" undermining the trial court's determination.     Id. at 28

(citing Wiggins v. Smith, 539 U.S. 510, 528-29 (2003)).

           The court has considered petitioner's argument and

again finds it unavailing.   The trial court properly considered

direct and circumstantial evidence.    Here, as described above,

it is clear that petitioner proposed a plan to Jurden that she

feign a memory lapse, that his angry discussions likely

intimidated Jurden, and that she ultimately adopted petitioner's

plan.   From these facts, it was not unreasonable for the court

to have determined that petitioner wrongfully procured Jurden's

silence.   Moreover, the evidence of petitioner's conversations

with others established that petitioner's statements were

expected to be conveyed to Jurden and affected Jurden's

testimony well after it was clear that there would be a retrial

This evidence, even if not relied upon by the trial court,

supports the view that the trial court was not unreasonable in
finding that petitioner procured Jurden's lapse in memory.

  Ill. Harmless Error


           Finally, petitioner argues that the trial court's

determinations were not harmless error.    (Pet'r's Br. at 39.)


                                45
As the court finds that the trial court did not err in admitting

the prior testimony of either Sepulveda or Jurden, it need not !
reach this question.

                               CONCLUSION


          Based on the foregoing, petitioner's petition for a

writ of habeas corpus is denied in its entirety.      Petitioner's

claims with respect to the alleged Confrontation Clause

violations fail on the merits. The trial court reasonably founi
that both witnesses were unavailable, rendering their prior

trial testimony - which had already been subjected to cross-

examination - admissible at the retrial.

          Accordingly, the petition for a writ of habeas corpus

is denied and dismissed.      Because petitioner has not made a

substantial showing of the denial of a constitutional right, a

certificate of appealability should not be issued.       The Clerk of

Court is respectfully directed to enter judgment in favor of

respondent, serve petitioner with a copy of this Memorandum and

Order, note service on the docket, and close the case.

SO ORDERED.


Dated:    Brooklyn, New York
          August 23,   2019
                                  /s/ USDJ KIYO A. MATSUMOTO
                                  Hon.1. Klyo
                                         Kl^  A. Matsumoto
                                  United States District Judge




                                   46
